214 F.2d 241
94 U.S.App.D.C. 95
KIEFFER,v.CAPITAL TRANSIT CO.
No. 11769.
United States Court of Appeals District of Columbia Circuit.
Argued April 9, 1954.Decided April 22, 1954.

Mrs. Katherine M. Staley and Mr. James F. Sharkey, Washington, D.C., for appellant.  Mr. Harry L. Cohen, Washington, D.C., also entered an appearance for appellant.
Mr. Paul R. Connolly, Washington, D.C., for appellee.  Mr. George D. Horning, Jr., Washington, D.C., also entered an appearance for appellee.
Before CLARK, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In an action for damages alleged to have been caused by the negligence of the appellee, in connection with a fall of appellant in alighting from one of appellee's buses, the District Court at the conclusion of appellant's case directed a verdict in favor of appellee because of insufficient evidence of negligence.  We affirm.  The cause of the fall was left in such uncertainty at the conclusion of appellant's case that to permit the jury to attribute the claimed injuries to the negligence of appellee would be too speculative to warrant submission of the issue to them.


2
Affirmed.